Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peach (20140241731) in view of Jokinen (20060232763).

For claim 1, Peach discloses a single aperture laser range finder (transceiver 20a shown in FIG. 3), comprising:
a beam expander (telescope 24) 
a first aperture 
an input aperture lens configured to expand beams of light transmitted from the single aperture laser range finder, and reduce beams of light received by the single aperture laser range finder (“telescope 24 includes one or more lenses or other optical components 25”, paragraph [0030], specifically shown in Fig 14) and ; 
a matching lens that collimates light leaving the beam expander (laser diode 36 emits light; and, the first, fourth and fifth lenses match in FIG. 10; and FIG. 11 showing transmitted and received light paths); 
the single aperture optical circulator comprises 
a non-fiber emitter channel associated with an emitter element and a non-fiber detector channel associated with a first detector element (see figure 3 note the optical path Ref 26 and 29) wherein the non-fiber emitter channel and the non-fiber detector channel merge together at an input/output aperture (shown by the light path arrow between optical circulator 34 and element 40 in FIG. 3).

Peach does not explicitly disclose wherein a non-reciprocating optical element is configured to permit, as received light received from the matching lens to enter the non-fiber detector channel but to prevent the received light from entering the non-fiber emitter channel. Instead, Peach discloses a beam splitting mirror 37 for a light gating mechanism.
Jokinen shows a similar device that includes a non-reciprocal optical element 77 to enable both outbound and inbound laser pulses of a laser range finder (see figure 1 Ref 106 and 108 also see paragraph 24-26).  It would have been obvious to include the non-reciprocal optical element as taught by Jokinen because this allows for an efficient organization of multiple internal channels while allowing for coaxial transmission and reception as taught by Jokinen (see paragraph 6-7).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peach (20140241731) in view of Jokinen (20060232763) and further in view of Farca (20140319215).

For claim 2, Peach does not explicitly disclose wherein the detector element is a quadrant photodetector. Farca teaches the use of a 2D array of pixels as a detector in an optical device (paragraph [0043]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute a quadrant detector for the detector disclosed in Peach because doing so enables the collection of positional data in two dimensions, as taught by Farca in paragraph [0043].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peach (20140241731) in view of Jokinen (20060232763) and further in view of Staley (20050200831).
For claim 4, the combination of Peach and Jokinen fails to show an additional emitter element and optical component within the single aperture optical circulator to merge the emitted light of the additional emitter element prior to entry into the non-reciprocating optical element. Staley teaches an additional emitter element (emitters 62 and 63 in FIG. 2) and optical component (optical element 77) that merges the emitted light prior to entry into the non-reciprocating optical element. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the additional emitter element and optical component taught in Staley into the device taught by Peach and Jokinen because doing so enables the device to “produce both infrared and visible radiation, because there are applications where it is desirable to have a sight 10 with both infrared and visible pointers”, as recognized by Staley in paragraph [0036].

Allowable Subject Matter
Claims 5 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 7, 9-12, 14, and 15 are allowed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645